DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 16914655, which is a division of 15692072, filed 08/31/2017, now U.S. Patent #10699963, attorney docket 252011-6761. Application is assigned an effective filing date of 8/31/2017 based on parent application filing date, and applicant is Taiwan Semiconductor Manufacturing Co., Ltd. Claims 1-10 are pending and are considered below. 

Response to Arguments
Applicant has amended claims 1-10 in accordance with the suggestions made during the interview of 7/18.  The amendments overcome the claim objection and clarify the limitations in claims 3 and 5 to render the drawing objections moot.  
Applicant has further clarified the method sequence of claim 5 to overcome the 112a rejection which is withdrawn.
Claims 1 and 6 have been amended to overcome the §112b rejections for indefiniteness, and those rejections are withdrawn.  
An update search did not identify any addition prior art so a notice of allowance is hereby issued.
 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reason for allowance:
the prior art does not teach or make obvious the sequence of method steps of claim 1 including, forming a SiGe layer on the Si layer of a SOI substrate, etching at least one trench through the SiGe layer to the Si surface, the trenches perpendicular to the direction of compressive strain in the SiGe layer, thermally oxidizing the Si to both form an oxide in the trenches and simultaneously condense the germanium from the SiGe layer to the underlying Si layer and forming an isolation dielectric layer around the oxide and germanium infused Sil layer. 

Conclusion                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893